Citation Nr: 0946390	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-40 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
based on the extraschedular provisions of 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony before a Decision Review 
Officer (DRO) in April 2006 at the RO in Jackson, 
Mississippi.  A written transcript of the hearing testimony 
is included in the record.

In a September 2008 decision, the Board denied the issue of 
entitlement to a schedular TDIU, but remanded the issue of 
extraschedular consideration for TDIU for further 
development.  That development having been completed, this 
claim now returns again before the Board.


FINDINGS OF FACT

The Veteran's service connected disabilities do not present 
an exceptional or unusual disability picture.


CONCLUSION OF LAW

The evidence does not warrant an extraschedular rating for 
individual unemployability.  38 C.F.R. § 3.321(b)(1) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in December 2004 and March 2006.  These 
letters informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
providing the Veteran with multiple examinations, a hearing 
in April 2006, and referring the issue to the Director of the 
Compensation and Pension service.  Consequently, the Board 
finds that the duty to notify and assist has been satisfied.

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).

To qualify for a total rating for compensation purposes, the 
evidence must show that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and there is one disability 
ratable at 60 percent or more, or if there is more than one 
service-connected disability, at least one disability is 
ratable at 40 percent or more and there is a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience. In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

As noted above, as the issue of entitlement to TDIU on a 
direct basis was decided by the Board in September 2008, the 
only issue remaining on appeal is entitlement to an 
extraschedular evaluation.  

Taking into account all relevant evidence, the Board finds 
that an extraschedular rating is not warranted for a grant of 
TDIU.  In this regard, the Board notes that, while the 
evidence of record does indicate that that Veteran's service 
connected disability interferes with his employment, it alone 
does not render the Veteran unemployable.  Further, the Board 
finds that the opinion of the Director of the Compensation 
and Pension service as regards granting the Veteran an 
extraschedular TDIU is controlling in this instance.

Reviewing the evidence of record, in January 2005, the 
Veteran underwent a VA examination in connection with his 
claim for an increased rating for his bipolar disorder (which 
is not the subject of this appeal).  The examiner noted that 
the Veteran experienced manic episodes which caused 
significant conflicts with co-workers and that he had 
difficulty advancing and learning tasks.  The examiner 
concluded that the Veteran was significantly disabled by his 
bipolar symptoms.

A February 2005 mental status examination performed at the 
request of the Social Security Administration found that the 
Veteran was capable of performing routine, repetitive tasks, 
interacting with co-workers, and receiving supervision at 
that time, but his history of bipolar disorder, and 
specifically his manic symptoms, would interfere with 
maintaining consistent employment.  In October 2005, the 
Social Security Administration determined that the Veteran 
was disabled because of lumbar disc disease primarily, and 
also alcohol abuse and his service connected bipolar 
disorder.

The Veteran submitted a January 2006 psychiatric evaluation 
by a private psychologist.  The psychologist noted the 
Veteran's manic behavior, including treating his co-workers 
in demeaning ways, bizarre behavior, and increased spending.  
The psychiatrist also noted the Veteran's episodes of severe 
depression in which he feels incompetent and unable to 
perform his work.  The psychologist concluded that the 
Veteran is unable to be employed at any job.

The Veteran underwent another VA examination in August 2007 
in connection with a claim not presently before the Board.  
The examiner concluded that the Veteran's occupational 
functioning was seriously affected by his bipolar disorder 
and that his prognosis was poor.

This issue of extraschedular consideration was referred to 
the Director of Compensation and Pension.  In a March 2009 
opinion, the director indicated that he did not feel 
entitlement to an extraschedular TDIU was warranted.  In 
support of this opinion, the Director noted the Veteran's 
history, including his Social Security records, and indicated 
that in his opinion, while, during periods of mania, the 
Veteran might be unable to be gainfully employed, the 
presence of severe degenerative joint disease of the lumbar 
and cervical spine was the primary reason for the Veteran's 
inability to be gainfully employed.

Thus, considering all evidence of record, the Board does not 
find marked interference with employment or frequent periods 
of hospitalization such that the Veteran would be entitled to 
an extraschedular rating.  While the Board agrees that the 
Veteran's service connected disability does have some impact 
on his employability, the Board is of the opinion that this 
impact is accurately reflected in the level of disability the 
Veteran is currently receiving for his service connected 
bipolar disorder.  The evidence does not show that the 
Veteran has been frequently hospitalized due to his service 
connected psychiatric disability, and the Veteran has been 
found at several times during the course of this appeal to be 
able to work, even though his service connected disability 
would impair his employability.  Finally, the Board notes the 
opinion from the Director of the Compensation and Pension 
service, who found the Veteran to be unemployable primarily 
due to nonservice connected disabilities.

In summary, the objective medical evidence does not support 
the proposition that the Veteran's service-connected 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Accordingly, an extraschedular 
evaluation is not warranted.

At this point, it is unclear to the Board whether it has any 
authority to question the determination by the Director, 
Compensation and Pension Service.  As reflected in 38 C.F.R. 
§ 3.321(b), the determination of extra-schedular 
consideration is specifically invested in the Director, 
Compensation and Pension Service, no provision speaks to the 
Board's authority to assign an extraschedular evaluation, and 
no provision provides any criteria which provide guidance as 
to what percentage increase could be provided.  

To the extent the Board has any jurisdiction in this matter, 
the Board finds no basis in this record to warrant an 
extraschedular evaluation.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
based on the extraschedular provisions of 38 C.F.R. 
§ 4.16(b), is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


